Name: Commission Regulation (EC) No 1407/2001 of 11 July 2001 fixing the export refunds on white sugar and raw sugar exported in its unaltered state
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|32001R1407Commission Regulation (EC) No 1407/2001 of 11 July 2001 fixing the export refunds on white sugar and raw sugar exported in its unaltered state Official Journal L 190 , 12/07/2001 P. 0006 - 0007Commission Regulation (EC) No 1407/2001of 11 July 2001fixing the export refunds on white sugar and raw sugar exported in its unaltered stateTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), and in particular the second subparagraph of Article 27(5) thereof,Whereas:(1) Article 27 of Regulation (EC) No 1260/2001 provides that the difference between quotations or prices on the world market for the products listed in Article 1(1)(a) of that Regulation and prices for those products within the Community may be covered by an export refund.(2) Regulation (EC) No 1260/2001 provides that when refunds on white and raw sugar, undenatured and exported in its unaltered state, are being fixed account must be taken of the situation on the Community and world markets in sugar and in particular of the price and cost factors set out in Article 28 of that Regulation. The same Article provides that the economic aspect of the proposed exports should also be taken into account.(3) The refund on raw sugar must be fixed in respect of the standard quality. The latter is defined in Annex I, point II, to Regulation (EC) No 1260/2001. Furthermore, this refund should be fixed in accordance with Article 28(4) of Regulation (EC) No 1260/2001. Candy sugar is defined in Commission Regulation (EC) No 2135/95 of 7 September 1995 laying down detailed rules of application for the grant of export refunds in the sugar sector(2). The refund thus calculated for sugar containing added flavouring or colouring matter must apply to their sucrose content and, accordingly, be fixed per 1 % of the said content.(4) The world market situation or the specific requirements of certain markets may make it necessary to vary the refund for sugar according to destination.(5) In special cases, the amount of the refund may be fixed by other legal instruments.(6) The refund must be fixed every two weeks. It may be altered in the intervening period.(7) It follows from applying the rules set out above to the present situation on the market in sugar and in particular to quotations or prices for sugar within the Community and on the world market that the refund should be as set out in the Annex hereto.(8) Regulation (EC) No 1260/2001 does not make provision to continue the compensation system for storage costs from 1 July 2001. This should accordingly be taken into account when fixing the refunds granted when the export occurs after 30 September 2001.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(1)(a) of Regulation (EC) No 1260/2001, undenatured and exported in the natural state, are hereby fixed to the amounts shown in the Annex hereto.Where an export licence for which the refund amount was fixed in accordance with the first paragraph is used after 30 September 2001, the refund in question shall be reduced by EUR 2/100 kg net white sugar equivalent.Article 2This Regulation shall enter into force on 12 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 214, 8.9.1995, p. 16.ANNEXto the Commission Regulation of 11 July 2001 fixing the export refunds on white sugar and raw sugar exported in its unaltered state>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The numeric destination codes are set out in Commission Regulation (EC) No 2032/2000 (OJ L 243, 28.9.2000, p. 14).